Per Curiam.
This is an action to recover damages for an alleged breach of a lease contract, entered into by the plaintiffs as lessors with the defendant Gill as lessee, and upon a bond given by the defendant National Surety Company, to secure performance of the terms of the contract on the part of Gill. A trial before the court and a jury resulted in a verdict and judgment in favor of the defendants. The plaintiffs have appealed. Counsel for appellants has made a number of assignments of error which are rendered immaterial to the question of the correctness of the final judgment by the findings of the jury in the verdict and answers to special interrogatories. The controlling questions here presented are almost wholly questions of fact. We deem it sufficient to say that an examination of those portions of the record to which our attention has been called by counsel for the respective parties convinces us that the verdict and answers of the jury to the special interrogatories are fully sustained by the evidence. Other contentions we think are wholly without merit, and are not such as call for our discussion.
The judgment is affirmed.